Citation Nr: 0402325	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  96-51 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1970 to October 1973.

This case has been before the Board of Veterans' Appeals 
(Board) previously, the last time in November 1999.  The 
Board found that the veteran had submitted new and material 
evidence with which to open his claim of entitlement to 
service connection for psychiatric disability.  The Board 
then remanded the case for further development.  Following 
the requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia, 
denied the veteran's claim of entitlement to service 
connection for psychiatric disability.  Thereafter, the case 
was returned to the Board for further appellate action.

In February 2003, the undersigned Veterans Law Judge granted 
the veteran's request to advance the veteran's case on the 
Board's docket. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2003, the Board denied the veteran's claim of 
entitlement to service connection for psychiatric disability.  
The veteran disagreed with that decision and requested that 
the Board reconsider.  In May 2003, he withdrew his motion 
for reconsideration and appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In an unopposed motion, dated in June 2003, the VA noted that 
in November 2002, the appellant had been notified of the 
evidence necessary to substantiate his claim.  The VA 
acknowledged, however, that a copy of that notice had not 
been sent to the correct representative.  The VA also noted 
that the Board had not specifically addressed whether the 
appellant had been advised as to which portion of the 
information and evidence, if any, was to be provided by the 
appellant and which portion was to be provided by the VA.  
38 U.S.C.A. § 5103(a) (West 2002); See Charles v. Principi, 
16 Vet. App. 370 (2002).  

In August 2003, pursuant to the VA's unopposed motion, the 
Court vacated the Board's March 2003 decision and remanded it 
to the Board for readjudication consistent with the motion.  

During the pendency of the appeal, while the case was at the 
Board or the Court, the RO received numerous statements from 
the veteran in regard to his case.  In May and June 2003, he 
requested a hearing.  

In light of the foregoing, additional development is 
warranted prior to additional appellate consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:  

1.  Review the veteran's claims file and 
ensure that the VA has fulfilled its duty 
to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  In so doing, advise the veteran 
and his representative, in writing, as to 
which portion of the information and 
evidence, if any, he is to provide and 
which evidence is to be provided by the 
VA.  

2.  Ask the veteran if he wishes to have 
a hearing with respect to his claim of 
entitlement to service connection for 
psychiatric disability.  In so doing, 
inform him of his attendant rights and 
responsibilities, including, but not 
limited to, the various venues and 
options available.  A failure to respond 
or a negative reply must be noted in 
writing and associated with the claims 
folder.
3.  When the foregoing actions are 
completed, undertake any other indicated 
development and then readjudicate the 
issue of entitlement to service 
connection for psychiatric disability.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded for further development.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


